Opinion issued February 21, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00333-CV
                           ———————————
 ERPAD INTERNATIONAL CORPORATION, CARLOS DAVILA, ALMA
    DELIA DE LA VEGA & RAFAEL G. DE LA VEGA, Appellants
                                       V.
   JOSE MIGUEL DOMINGUEZ & RICARDO HENRIQUEZ, Appellees



                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-68248


                         MEMORANDUM OPINION

      Appellants, Erpad International Corporation, Carlos Davila, Alma Delia de

la Vega, and Rafael G. de la Vega, previously notified this Court that the parties

had entered into a settlement agreement in this case. The appellees, Jose Miguel
Dominguez and Ricardo Henriquez, have now filed a cover letter and an “Agreed

Order of Dismissal” signed by counsel for all parties. The proposed order states:

“The parties having announced to the Court that they have settled, at the parties’

request this appeal is hereby dismissed. Costs are taxed to the party incurring

same.” The Court construes this “Agreed Order of Dismissal”, signed by counsel

for all parties, as a motion to dismiss the appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                          2